Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION- Election/Restriction
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 24, 2022 has been entered.  Applicant has substantially amended the claims and have added a number of new claims.  The new claim set now recites two different methods.  Accordingly, this restriction requirement Office action is sent to receive Applicant’s election of one Group, one invention, one of these methods.  
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1-18, drawn to a method of making a PHA (polyhydroxyalkanoate), by culturing methantrophic microorganisms in a medium comprising methane and non-methane substances and copper (copper ions) in a way that the copper is depleted over time, classified in CPC subgroup C12P 7/625.
2.  Claims 19-25, drawn to a method of making a PHA (polyhydroxyalkanoate), by culturing methantrophic microorganisms in a medium comprising methane and non-methane substances and copper (copper ions) in a way that the copper concentration is controlled over time (yielding a desired ratio of s:p (soluble:particulate) MMO (methane monooxygenase), classified in CPC subgroup C12P 7/625.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different method, each of which has different steps and purposes and uses differnet materials.  Therefore, these inventions are patentably distinct.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in claim 2, Applicant must elect one of the PHAs listed in the claim.
b) If Applicant elects Group 1, in claim 11, Applicant must elect one of the non-methane substances listed in the claim.
c) If Applicant elects Group 1, in claim 13, Applicant must elect one of the elements/medium components listed in the claim.
d) If Applicant elects Group 1, in the combination of claims 16-18, Applicant must elect one of these claims that recites the desired ratio of pMMO:sMMO.
e) If Applicant elects Group 2, in the combination of claims 21-23, Applicant must elect one of these claims that recites how the copper ion concentration in the culture medium is controlled.  If Applicant elects claim 21, Applicant must elect whether the copper ions are chelated or whether they are rendered unavailable in a different way (how?, what are the other way?).  
f) If Applicant elects Group 2, in claim 24, Applicant must elect one of the PHAs listed in the claim.
The species are independent or distinct because each species has a different structure and different biological, chemical and industrial properties (different PHA polymers, different non-methane substances, different elements in the culture medium, different ratios of sMMO:pMMO, different ways of rendering the copper ions unavailable).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-02